         Case 1:19-cv-00967-LG-RPM Document 8 Filed 03/31/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

    NIGELLUS DEVONTE                                                     PLAINTIFF
    DAVIS

    v.                                            CAUSE NO. 1:19CV967-LG-RPM

    GOLDEN NUGGET CASINO                                               DEFENDANT

            ORDER ADOPTING REPORT AND RECOMMENDATION

         BEFORE THE COURT are the [7] Report and Recommendations entered in

this matter by Magistrate Judge Robert P. Myers, Jr. on March 9, 2021. This

lawsuit involves allegations by pro se Plaintiff Nigellus Devonte Davis that he won

“4 JackPots on 2 different nights.”1 (Compl., 4, ECF No. 1). After conducting an

Omnibus hearing which Plaintiff did not attend, Judge Myers recommended that

the instant lawsuit be dismissed without prejudice for failure to prosecute. A copy

of the Report and Recommendations was mailed to Plaintiff, but he did not timely

file objections.

         Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”). In such cases, the Court need only satisfy itself that there is no clear



1Plaintiff asks for “111 Trillion USD” in addition to “500,088,080.00 Million USD,”
as well as ownership of the company, a “[h]ouse for 10 Million in Biloxi,” and
various luxury cars. (Id.). He also requests that the casino’s name be changed to
“Lord Golden Nigellus.” (Id.).
       Case 1:19-cv-00967-LG-RPM Document 8 Filed 03/31/21 Page 2 of 2




error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996). Having conducted the required review, the Court finds that

Judge Myers’s Report and Recommendations are neither clearly erroneous nor

contrary to law.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [7] Report

and Recommendations are ADOPTED as the opinion of this Court. This lawsuit is

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 31st day of March, 2021.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -2-
